DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/2021 has been entered.
Claim Objections
Claim 15 is objected to because of the following informalities:  
With regards to Claim 15, line 20-21 “the extend position to the retracted position” should be rewritten as “the extended position to the retracted position” as the Examiner believes it is a typographical error.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 is rejected because it is unclear where in the current applications’ disclosure of the self-administrative medicament device comprises a receiver. The current application’s specification only mentions a receiver with regards to the portable device and not with regards to the self-administrative medicament device. The specification states “medicament administration-related data may be sent from a self-administrative medicament device through a user’s body to a receiver without the use of antennas” on Page 2, lines 13-17, which further supports the Examiner’s belief that the receiver claimed within Claim 25 is the receiver of the portable device and not a component of the self-administrative medicament device. Furthermore, the detailed description describes a portable device provided with a receiver see Page 9, line 28 – Page 10, line 2.
If the Applicant believes that the self-administrative medicament device does comprise a receiver, this 112(b) rejection could be withdrawn by demonstrating where the corresponding language is within the specification. 
For the purpose of examination, Claim 25, will be interpreted as the following:
a receiver of a portable device having an  electrode configured to be coupled to the user's skin, wherein the receiver is configured to receive the medicament administration-related data transmitted by the transmitter via the user's skin.
The examiner believes the word “second” should be removed because the portable device only has one electrode, and by using the phrasing “second electrode” someone might be confused into believing that the portable device has two electrodes.  See claim 28 which has been 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 22, 26, 27, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henderson et al. (US 2016/0175524; hereinafter “Henderson”) in view of Hurowitz et al. (WO-2016/033496; hereinafter “Hurowitz”).
With regards to claim 15, Henderson discloses a self-administrative medicament device comprising: 
processing circuitry (See [0053] “the control unit 26 on a printed circuit board”), 
a transmitter (See [0043] “an electronic skin contact sensor may be arranged in addition to the trigger sleeve 8. The skin contact sensor may provide additional functionality and communicate with a control unit 26”),
a power supply system (See [0053] “battery 27”) configured to apply a current to the transmitter (the battery provides the current necessary for the electronic skin contact sensor to operate), 
a housing (See Fig. A below), and 
a delivery member cover (See Fig. 2, #8) that extends proximally from the housing through a proximal opening of the housing (See Fig. A below) (The current application and Henderson define the proximal and distal direction oppositely. The current application defines towards the injection site during medicament injection” according to the current specification. Henderson, on the other hand, discloses the proximal end is towards the proximal direction P which can be seen in Figure 2. For Henderson the proximal direction is the end of the self-administrative medicament device away from the injection site. Therefore, the distal direction of Henderson is analogous to the proximal direction of the current application.) , 
wherein the processing circuitry (See [0053] “the control unit 26 on a printed circuit board”) is configured to modulate the current generated by the power supply system (the battery provides the current necessary to operate the circuitry and transmitter) to encode medicament administration-related data (See [0021] “time stamped user operations” and [0073] “wireless and/or wired communications with external data processing devices…by recording time, date, drug, and patient for every injection taken”) to be transmitted through the user's skin by the transmitter (See [0043] “an electronic skin contact sensor may be arranged in addition to the trigger sleeve 8. The skin contact sensor may provide additional functionality and communicate with a control unit 26” and [0053] “Communication between the control unit 26 and an external data base may be wired or wireless”. The wireless communication could be transmitted through the user’s skin as it is well known that waveforms travel through the human body.), 
wherein the delivery member cover (Fig. 2, #8) is configured to be linearly displaced relative to the housing from an extended position (See Fig. 2) to a retracted position (See Fig. 3) during the medicament expulsion procedure (See [0059] “The user grabs the auto-injector 1 and places the trigger sleeve 8 protruding from the syringe case 6 at the distal end D against an injection site, e.g. a patient's skin. As the auto-injector 1 is pressed against the injection site the 
wherein the housing receives a greater portion of the delivery member cover in the retracted position (See Fig. 3) compared to the extended position (See Fig. 2) (By comparing the portion of the delivery member cover in the retracted position with the extended position it can be seen that the housing receives a greater portion of the delivery member cover 8 in the retracted position than the extended position).

    PNG
    media_image1.png
    410
    832
    media_image1.png
    Greyscale

Henderson is silent to the following:
a transmitter having a first electrode configured to be coupled to a user's skin only during a medicament expulsion procedure,
wherein the processing circuitry is configured to modulate the current generated by the power supply system to encode medicament administration-related data to be transmitted through the user’s skin by the transmitter via the first electrode, and 

Nonetheless, Hurowitz teaches the following:
a transmitter (See [0063] “skin sensor 665 may transmit a signal to a main control unit to indicate that the automatic injector is in position for needle insertion”) having a first electrode (See Fig. 5c, #705, #710 and [0091] “skin sensor 665 may be a capacitive proximity sensor that includes electrode-A 705 and electrode-B 710) configured to be coupled to a user's skin only during a medicament expulsion procedure (See [0063] “upon contact of distal face 210 with a portion of a patient’s skin, skin sensor 665 may transmit a signal to a main control unit to indicate that the automatic injector is in position for needle insertion. The status of this signal may be used to enable and/or disable activation of the drive control mechanisms to commence insertion”),
wherein a processing circuitry (See [0070] “skin sensing system may include a main control unit 605. The main control unit 605 may include one or more controllers, microprocessors, or application specific integrated circuits”) is configured to modulate the current generated by a power supply system (See [0059] “battery” wherein the battery provides the current necessary to operate the processing circuitry and transmitter) to encode medicament administration-related data (See [0095] “Electrode signal values may be recorded when the electrodes 705 and 710 sense signals when in contact with an object (e.g., skin) over a time period. The sensed signals may be normalized and converted into digital values (i.e., the electrode signal values)”, [0096] “The skin sensors 665 may then send a signal to the main control unit 605”, and [0070] “The main control unit 605 may be configured to communicate, for example, by receiving and/or sending signal or data…skin sensor 665 and/or RFID sensor 690. 
wherein the first electrode (See Fig. 5c, #705, #710) is provided on a proximal end surface of the delivery member cover (See Fig. 5c, #210 and [0062] “the distal face 210 of the auto-injector” the Hurowitz reference refers to the distal and proximal directions opposite how the current application does. Therefore, the distal face of Hurowitz is analogous to the proximal end surface of the current application) that is configured to contact the user's skin during the medicament expulsion procedure (See [0063] “upon contact of distal face 210 with a portion of a patient’s skin).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the transmitter/skin contact sensor of Henderson such that a transmitter having a first electrode is configured to be coupled to a user's skin only during a medicament expulsion procedure, wherein the processing circuitry  is configured to modulate the current generated by the power supply system to encode medicament administration-related data to be transmitted through the user’s skin by the transmitter via the first electrode, and wherein the first electrode is provided on a proximal end surface of the delivery member cover that is configured to contact the user's skin during the medicament expulsion procedure as taught by Hurowitz. One of ordinary skill in the art would have been motivated to make this modification, as Henderson is silent to the components and structure of the transmitter/skin contact sensor, and the teachings of Hurowitz elucidates Henderson’s silence by teaching a 
The self-administrative medicament device of Henderson modified in view of Hurowitz will hereinafter be referred to as the self-administrative medicament device of Henderson and Hurowitz.
The self-administrative medicament device of Henderson and Hurowitz is silent to the following: 
a trigger member configured to trigger the power supply system to apply the current to the transmitter, 
wherein the trigger member is configured to trigger the power supply system to apply the current to the transmitter by movement of the delivery member cover from the extend position to the retracted position, which movement only occurs during the medicament expulsion procedure.
Nonetheless, Hurowitz further teaches the following:
a trigger member (Fig. 5B, #503) configured to trigger the power supply system (See [0124] “battery” which provides power to the overall device) to apply the current to the transmitter (See [0066] “The mechanical sensor 503 may be a protrusion, which may depress upon being in contact with the skin of the user. The depression may in turn indicate (e.g., to the main control unit 605 or to the drive unit 610) that skin contact has been established. The mechanical sensor may be used as a redundant sensor to verify the signal transmitted by the capacitive sensor. Alternatively, the mechanical sensor may be used in the case of a malfunction 
wherein the trigger member (Fig. 5b, #503) is configured to trigger the power supply system to apply the current to the transmitter by movement of the delivery member cover from the extended position to the retracted position, which movement only occurs during the medicament expulsion procedure (See [0066] “the mechanical sensor 503 may be a protrusion, which may depress upon being in contact with the skin of the user” this depression is what causes the power supply to provide power to the transmitter and the depression only occurs when during a medicament expulsion procedure see [0063]).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the self-administrative medicament device of Henderson and Hurowitz such that a trigger member is configured to trigger the power supply system to apply the current to the transmitter, wherein the trigger member is configured to trigger the power supply system to apply the current to the transmitter by movement of the delivery member cover from the extend position to the retracted position, which movement only occurs during the medicament expulsion procedure as taught by another teaching of Hurowitz. One of ordinary skill in the art would have been motivated to make this modification, as including a mechanical sensor/trigger member provides the device with a redundant sensor to verify the signal transmitted by the capacitive sensor. Alternatively, the mechanical sensor may be used in the case of a malfunction of the capacitive sensor (See [0066] of Hurowitz).
The self-administrative medicament device of Henderson and Hurowitz modified in view of another teaching of Hurowitz will hereinafter be referred to as the self-administrative medicament device of Henderson and Hurowitz.
With regards to claim 22, the self-administrative medicament device of Henderson and Hurowitz teaches the claimed invention of claim 15, and Henderson further teaches that the trigger member (Fig. 5c, #503) comprises a mechanical switch (See [0066] “the mechanical sensor 503 may be a protrusion, which may depress upon being in contact with the skin of the user”) configured to be actuated by the delivery member cover when the delivery member cover is axially displaced from the extended position (See Fig. 2) towards the retracted position (See Fig. 3) (The modification of the self-administrative medicament device, from the rejection of Claim 15 above, could be completed in a manner in which the mechanical sensor would be depressed as the delivery member cover/trigger sleeve of Henderson and Hurowitz is depressed. Thereby, as the delivery member cover is actuated via axial displacement from the extended position towards the retracted position so too would the mechanical sensor be depressed. No further modification would be necessary as the mechanical sensor would be modified into the appropriate location during the modification made in the rejection of claim 15 above).
With regards to claim 26, the self-administrative medicament device of Henderson and Hurowitz teaches the claimed invention of claim 15, and Henderson further teaches that the medicament administration-related data (See [0021] “exchanging data with an external data base” and [0073] “recording time, date, drug, and patient for every injection taken”) includes at least one of a timestamp of medicament administration ([0073] “time, date”), drug identification ([0073] “drug”), self-administrative medicament device identification, and drug status.
With regards to claim 27, 
With regards to claim 34, the self-administrative medicament device of Henderson and Hurowitz teaches the claimed invention of claim 15, and Henderson further teaches a movable sleeve (Fig. 2, #9) positioned in the housing (See Fig. B below and the location of #9 within the examiner annotated housing) and configured to cooperate directly with the delivery member cover (Fig. 2, #8)(See [0059] “As the trigger sleeve 8 is depressed, the beam 9.2 is deflected by a ramp (not illustrated) on sleeve 8, e.g. disposed a little circumferentially away from the section shown in the figures, allowing the lugs on the ends of beams 9.2 to disengage the syringe case 6 and enter slots in the trigger sleeve 8 so that the front syringe carrier 9 is no longer prevented from being moved in the distal direction D.” where the beam 9.2 is a component of the movable sleeve. Therefore, the movable sleeve 9 is cooperating directly with the delivery member cover 8), wherein the movable sleeve comprises a plurality of grooves (See Fig. B below) extending in an axial direction along an outer surface of the movable sleeve (See Fig. B below).

    PNG
    media_image2.png
    548
    812
    media_image2.png
    Greyscale

Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henderson and Hurowitz as applied to claim 15 above, and further in view of Navarro et al. (US-2015/246,176; hereinafter “Navarro”).
With regards to claim 23, the self-administrative medicament device of Henderson and Hurowitz teaches the claimed invention of claim 15, and Henderson further discloses that the power supply system (See [0053] “battery 27”) includes an energy storage unit (See Fig. 2, #27 the battery being the energy storage unit). However, Henderson fails to disclose that the power supply system includes a DC/AC converter.
Nonetheless, Navarro teaches a DC/AC converter (See [0116-0117]) within the electrical components of a self-administrative medicament device.
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the power supply system of the self-administrative medicament device of Henderson and Hurowitz to include a DC/AC converter as taught by Navarro. One of ordinary skill in the art would have been motivated to make this modification, as Henderson is silent with regards to the presence of a DC/AC converter, which converts DC electricity of a battery to AC electricity, such that the self-administrative medicament device could perform the predictable results of operating while using a DC battery.
The self-administrative medicament device of Henderson and Hurowitz modified in view of the teachings of Navarro will hereinafter be referred to as the self-administrative medicament device of Henderson, Hurowitz, and Navarro.
With regards to claim 24, self-administrative medicament device of Henderson, Hurowitz, and Navarro teaches the claimed invention of claim 23, and the self-administrative medicament device of Henderson, and Hurowitz, and Navarro further teaches a processing 

Claims 25 and 28-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henderson and Hurowitz as applied to claim 15 above, and further in view of Ouzounov et al. (WO 2015/091,602; hereinafter “Ouzounov”).
With regards to claim 25, 
Nonetheless, Ouzounov teaches a receiver (See Page 14, lines 29-31 “The personal device 120 at least comprises a first body coupled communication interface”) of a portable device (Fig. 1, #12) having an electrode (See Page 14, lines 1-2 “The body coupled communication interface comprises an electrical conductive plate”) configured to be coupled to the user's skin (See Page 14, lines 1-2 “coupled with the body of the person 110”), wherein the receiver is configured to receive the medicament administration-related data transmitted by the transmitter via the user's skin (The receiver of Ouzounov would be fully capable of receiving the time stamped user operation data from the transmitter of Henderson and Hurowitz as the portable device of Ouzounov is capable of receiving data see Page 14, lines 5-9 of Ouzounov “The medication dispensing device 140 is at least configured to transmit the identification data to the personal device 120” where the personal device 120 is the portable device.).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the self-administrative delivery device of Henderson and Hurowitz such that a receiver of a portable device having an electrode configured to be coupled to the user's skin, wherein the receiver is configured to receive the medicament administration-related data transmitted by the transmitter via the user's skin as taught by Ouzounov. One of ordinary skill in the art would have been motivated to make this modification, because it would have been prima facie obvious to substitute one portable device for another to obtain the predictable result of transmitting data to a portable device see MPEP 2143. 
With regards to claim 28,
Nonetheless, Ouzounov teaches a portable device (Fig. 1, #120) comprising a receiver (See Page 14, lines 29-31 “The personal device 120 at least comprises a first body coupled communication interface”) having an electrode (See Page 14, lines 1-2 “The body coupled communication interface comprises an electrical conductive plate”) configured to be coupled to the user’s skin (See Page 14, lines 1-2 “coupled with the body of the person 110”).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to substitute the portable device of Henderson and Hurowitz with the portable device of Ouzounov. One of ordinary skill in the art would have been motivated to make this modification, because it would have been prima facie obvious to substitute one portable device for another to obtain the predictable result of transmitting data to a portable device see MPEP 2143.
The self-administrative medicament device of Henderson and Hurowitz modified in view of the teachings of Ouzounov will hereinafter be referred to as the self-administrative medicament device of Henderson, Hurowitz, and Ouzounov.
With regards to claim 29, 
With regards to claim 30, the self-administrative medicament device of Henderson, Hurowitz, and Ouzounov teaches the claimed invention of claim 28, and the self-administrative medicament device of Henderson, Hurowitz, and Ouzounov further teaches a portable device (Fig. 3, #120 of Ouzounov) comprises a wearable device (See [0052] of Ouzounov “the personal device…can be worn with a necklace around the neck” where the personal device is the portable device. Therefore no further modifications are necessary).
With regards to claim 31, the self-administrative medicament device of Henderson, Hurowitz, and Ouzounov teaches the claimed invention of claim 28, and the self-administrative medicament device of Henderson, Hurowitz, and Ouzounov further teaches that the portable device (Fig. 3, #120 of Ouzounov) comprises a smart phone (See Ouzounov Page 5, lines 14-16 “the logging device is one of: a watch, a mobile phone…” and Page 12, lines 20-21 “The “personal device” or “wearable device” is a specific embodiment of the “logging device”.” Therefore no further modification is necessary).
With regards to claim 32, the self-administrative medicament device of Henderson, Hurowitz, and Ouzounov teaches the claimed invention of claim 30, and the self-administrative medicament device of Henderson, Hurowitz, and Ouzounov further teaches a wearable device (Fig. 1, #120) that comprises a watch (See Ouzounov Page 5, lines 14-16 “the logging device is one of: a watch, a mobile phone…” and Page 12, lines 20-21 “The “personal device” or “wearable device” is a specific embodiment of the “logging device”.” Therefore, no further modification is necessary).
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henderson, Hurowitz, and Ouzounov as applied to claim 15 above, and further in view of Saint et al. (US 2016/0012205; hereinafter “Saint”).
With regards to claim 33, the self-administrative medicament device of Henderson, Hurowitz, and Ouzounov teaches the claimed invention of claim 30; however Henderson fails to teach that the wearable device comprises a smart wrist band.
Nonetheless, Saint teaches a wearable device (Fig. 1, #5) comprises a smart wrist band (See [0070] “Fitbit-type device”).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to substitute the wearable device of Henderson, Hurowitz, and Ouzounov with the wearable device comprising a smart wrist band as taught by Saint. One of ordinary skill in the art would have been motivated to make this modification, because it would have been a prima facie obvious to substitute one portable, wearable device for another portable, wearable device to obtain a predictable result of transmitting the data from the self-administrative medicament device to the portable device see MPEP 2143.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 35-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to Claim 35, while Henderson in view of Hurowitz and Ouzounov teaches the limitations of Claim 1 and 34 as described in the above rejections, Henderson in view of Hurowitz and Ouzounov is silent to the limitations of wherein the delivery member cover has a radially inwards extending protrusion provided at a distal end thereof, configured to be received in the plurality of grooves to enable cooperation between the delivery member cover and the movable sleeve in combination
Claims 36-37 would be allowable due to being dependent of Claim 35.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
The office action is responsive to amendment filed 5/3/2021. As directed by amendment: Claims 15 and 22-37 are pending, Claims 15, 22, and 28 are amended, Claims 1-14 and 16-21 are canceled, Claims 34-37 are added, and no claim(s) has been withdrawn.
Applicant’s amendment to Claim 15 has overcome Examiner’s 112(a) rejection of Claims 15 and 17-33. Therefore, the 112(a) written description rejection of claims 15 and 17-33 is withdrawn. 
Applicant’s amendment to Claim 28 has overcome Examiner’s objection for various informalities. The objection to Claim 28 is withdrawn.
Applicant’s arguments with respect to claim(s) 15, 17-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sall et al. (WO 2017108272) teaches a self-administrative medicament device comprising processing circuitry, a transmitter configured to be coupled to a user’s skin only during medicament expulsion procedure, a power supply system configured to apply a current to a 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783